            Case 2:20-cv-01549-JAD-EJY Document 17
                                                16 Filed 07/27/21 Page 1 of 2
                                                                            4




 1   BRIAN K. TERRY, ESQ.
 2   Nevada Bar No. 3171
     THORNDAL ARMSTRONG DELK
 3     BALKENBUSH & EISINGER
     1100 East Bridger Avenue
 4   Las Vegas, NV 89101-5315
       Mail To:
 5
       P.O. Box 2070
 6     Las Vegas, NV 89125-2070
     Tel.: (702) 366-0622
 7   Fax: (702) 366-0327
     E-Mail: bterry@thorndal.com
 8            dmccain@thorndal.com
 9   Attorneys for Defendants, RB
     Properties, Inc. d/b/a Old Town
10   Saloon and Robert P. Bilbray

11
                                UNITED STATES DISTRICT COURT
12
13                                      DISTRICT OF NEVADA

14
     JOE HAND PROMOTIONS, INC., a                         CASE NO. 2:20-cv-1549-JAD-EJY
15   Pennsylvania corporation,
16
                          Plaintiff,
17
     vs.
18
     RB PROPERTIES, INC., a Nevada corporation,
19
     d/b/a OLD TOWN SALOON; ROBERT P.
     BILBRAY, an individual,                                     ECF Nos. 6, 16
20
21                          Defendants.
22
23
                  STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
24
            Plaintiff, Joe Hand Promotions, Inc., and defendants, RB Properties, Inc., dba Old Town
25
     Saloon, and Robert P. Bilbray, hereby stipulate and agree that all claims and defenses alleged in
26
27
28
                                                    -1-
            Case 2:20-cv-01549-JAD-EJY Document 17
                                                16 Filed 07/27/21 Page 2 of 2
                                                                            4




     this action shall be dismissed in their entirety with prejudice. Each party is to bear its own costs,
 1
 2   expenses and attorney’s fees. No trial date has been set

 3    DATED this 27th day of July, 2021.                 DATED this 27th day of July, 2021.
 4    JEKIELIK & JANIS LLP                               THORNDAL, ARMSTRONG, DELK,
                                                         BALKENBUSH & EISINGER
 5
 6    /s/ Ryan R. Janis                                  /s/ Brian K. Terry
      ______________________________                     ________________________________
 7    Ryan R. Janis, Esq.                                Brian K. Terry, Esq.
      Admitted Pro Hac Vice                              Nevada Bar No. 003171
 8    Pennsylvania Bar No. 307705                        1100 East Bridger Avenue
 9    203 E. Pennsylvania Blvd.                          Las Vegas, NV 89101-5315
      Feasterville, PA 19053                             Tel.: (702) 366-0622
10    Tel: (215) 337-4860                                Fax: (702) 366-0327
      E-Mail: ryan@jj0lawyers.com                        E-Mail: bterry@thorndal.com
11    Attorneys for Plaintiff                            Attorneys for Defendants, RB PROPERTIES,
      Joe Hand Promotions, Inc.                          INC. dba OLD TOWN SALOON,
12
                                                         and ROBERT P. BILBRAY
13
     ///
14
15                                            ORDER
16   ///
               Based on the parties' stipulation [ECF No. 16] and good cause appearing, IT IS
17     HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
18     its own fees and costs. All pending motions [ECF No. 6] are DENIED as moot. The Clerk
     / of
        / / Court is directed to CLOSE THIS CASE.
19
                                                       _________________________________
20                                                     U.S. District Judge Jennifer A. Dorsey
     ///
21                                                     Dated: July 27, 2021

22
23   ///

24
25   ///
26
27
28
                                                      -2-
